Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 1 of 9




         Transcript of the Testimony of

                      Dube, Taylor
                      Date: June 9, 2020



             Case: Lankford v. Plumerville, et al




                                    Bushman Court Reporting
                                                        Robyn Bradley
                                                Phone: (501) 372-5115
                                                   Fax: (501) 378-0077
                                          <www.bushmanreporting.com>
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 2 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 16
1      Q       And there were no oncoming cars that had to
2      swerve out of his way, correct?
3      A       I see one approaching, but that's all.              I mean,
4      I'm unsure.
5      Q       (Video plays.)       Okay.    At the 05:02:36,
6      Mr. Lankford is passing another vehicle, correct?
7      A       Yes, sir.
8      Q       He actually has a double line on this one,
9      correct?
10     A       Yes, sir.
11     Q       He is passing on that double yellow line,
12     correct?
13     A       Yes, sir.
14     Q       So he doesn't go all the way over into the
15     oncoming lanes, correct?
16     A       No, sir.
17     Q       And when he does this, there is no oncoming
18     traffic, correct?
19     A       I mean, there's a car that is right there beside
20     him on the -- that black car there.              And there is
21     traffic on both sides of the road right there.
22     Q       Are you saying that the black car on the oncoming
23     lane is in front of where Mr. Lankford is going to be
24     driving?
25     A       Not at this particular moment.           But, I mean, when

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 3 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 19
1      that was there when Officer Duvall came into view, he
2      was in the westbound lane and Lankford veered --
3      Q       Can I stop you real quick, Officer?             I'm sorry.
4              In the westbound lane, would that have been the
5      oncoming traffic lane for you?
6      A       Yes, sir.       Lankford veered further over in the
7      eastbound lane the way were traveling, and from what I
8      saw was his car moved forward.             And then Lankford
9      attempted to go back around behind, but due to his
10     speed, he was unable to.
11     Q       And so when you say his car moved forward, are
12     you talking about Officer Duvall's car?
13     A       Yes, sir.
14     Q       And when you say, "Moved forward," are you saying
15     it moved forward into the lane of travel that
16     Mr. Lankford was in?
17     A       Yes, sir.
18     Q       Are you saying it did this after Mr. Lankford
19     started to veer to the right?
20     A       Yes, sir.
21     Q       And so when Officer Duvall's car moved forward
22     into Mr. Lankford's lane of travel, did that cut off
23     the escape path around the front of the vehicle?
24     A       There was still a little room around the front.
25     But, I mean, with the speeds he was going, I'm unsure

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 4 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 20
1      how to correctly answer that question.
2      Q       You would agree that when Officer Duvall moved
3      his car forward, it was in the lane of travel that
4      Mr. Lankford was veering into?
5      A       Yes, sir.
6      Q       And then after Officer Duvall moved his car
7      forward into Mr. Lankford's lane of travel,
8      Mr. Lankford then went back left?
9      A       Yes, sir.
10     Q       And that is when he struck Officer Duvall's
11     vehicle?
12     A       Yes, sir.
13     Q       If Officer Duvall says that his car was
14     stationary and did not move forward, would you
15     disagree with that?
16                           MS. MONAGHAN:     Object to the form.
17     A       Yes, sir.
18     BY MR. ROBERTS:
19     Q       I'm sorry?      Can I hear your answer, Officer?
20     A       Yes, sir.
21     Q       Yes, sir, you would disagree with Officer Duvall?
22     A       Yes, sir.
23     Q       Did you discuss what you saw with Officer Bryant
24     after this occurred?
25     A       Yes, sir.

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 5 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 21
1      Q       And is that captured on your body camera video?
2      A       I am unsure.      I believe it is.
3      Q       Do you see your body video displayed on screen?
4      A       Yes, sir.
5                            (WHEREUPON, Plaintiff's Exhibit E is
6                      introduced and is attached hereto:)
7      BY MR. ROBERTS:
8      Q       I'm going to take you to the 16:50 mark of your
9      body camera video and that's the 16:50 mark of my
10     exhibit, which is Exhibit E.            Okay?    (Video is
11     played.)
12     A       Okay.
13     Q       And is that you speaking right now?
14     A       Yes, sir.
15     Q       You just said, "He asked me, did they pull out
16     front of him.         And they did"?
17     A       Yes, sir.
18     Q       That was your voice?
19     A       Yes, sir.
20     Q       Okay.    And are you explaining to Officer Bryant
21     what you saw occur?
22     A       Yes, sir.
23     Q       (Video plays.)       I'm going to play again at the
24     16:55 mark of Exhibit E.
25             So I want to ask you about who you are referring

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 6 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 22
1      to there.       Okay?
2      A       Okay.
3      Q       You said, "They were like that in the street."
4      Who are you referring to?
5      A       The Plumerville patrol car.
6      Q       And then when you are referring to "he went that
7      way," who are you referring to?
8      A       Lankford.
9      Q       Okay.    And then are you referring to Officer
10     Duvall pulling forward in front of him?
11     A       Yes, sir.
12     Q       Okay.    I'm going to take you to the 21:57 mark of
13     Exhibit E.       I'm going to start it at 21:54.
14             (Video plays.)
15             Who are you speaking with in this part of the
16     video?
17     A       Corporal Bryant and Chief Stover.
18     Q       So this person to the left is Chief Stover?
19     A       Yes, sir.
20     Q       And this is Corporal Bryant?
21     A       Corporal Bryant, yes, sir.
22     Q       So starting at 21:54.         (Video plays.)
23             Could you hear that with the audio turned up?
24     A       Yes, sir.
25     Q       What did you just say?

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 7 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 23
1      A       I said he was sitting in the roadway.
2      Q       Did you say the word, "He plowed him"?
3      A       No, sir.
4      Q       Let's go back and listen.          I'm going to start it
5      off at 21:53.         (Video plays.)
6              Did you say, "He plowed him" at the end there?
7      A       Okay.    I may have.
8      Q       Who are you referring to?
9      A       Lankford.
10     Q       Lankford was the one that was plowed?
11     A       No.    No, what I was saying -- from what I just
12     saw, I believe what I was referencing was Lankford hit
13     the side of the vehicle.
14     Q       Okay.    All right.     And then I'm going to show you
15     one more part of this video and it's the 24:16 mark of
16     Exhibit E.       I will start it 24:15.         (Video plays.)
17             And, so, again, are you explaining what you saw
18     happen?
19     A       Yes, sir.
20     Q       And you said that Chris was coming down -- you
21     said, "When we got up here, he was already sideways."
22             Who is "he"?
23     A       Officer Duvall.
24     Q       And you said, "Chris."         Is that Chris Lankford?
25     A       Yes, sir.

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 8 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 24
1      Q       Started to go in front of him?
2      A       Yes, sir.
3      Q       And are you referring to Officer Duvall pulling
4      up?
5      A       Yes, sir.
6      Q       And you are referring to Officer Duvall pulling
7      up in front of Christopher Lankford's pathway,
8      correct?
9      A       Yes, sir.
10                           (WHEREUPON, Plaintiff's Exhibit D is
11                    introduced and is attached hereto:)
12     BY MR. ROBERTS:
13     Q       Do you recognize Exhibit D, Officer?
14     A       Yes, sir.
15     Q       What is Exhibit D?
16     A       That is the incident report that you have got up
17     there.
18     Q       From this incident?
19     A       Yes, sir.
20     Q       And at the end of the incident report, is there
21     an After-Action review?
22     A       Yes, sir.
23     Q       And who did you do that After-Action Review with?
24     A       Assistant Chief Trent Anderson.
25     Q       In that After-Action review, Assistant Chief

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
           Case 4:19-cv-00619-JM Document 22-5 Filed 08/18/20 Page 9 of 9
     Dube, Taylor 6/9/2020                            Lankford v. Plumerville, et al


                                                                            Page 25
1      Trent Anderson wrote down here, (as read:) "I advised
2      both officers that if they found themselves in a
3      situation like that not to block the roadway and to
4      let the motorcycle pass, unless it was a deadly force
5      situation."       Is that what he wrote?
6      A       Yes, sir.
7      Q       Is that what he told you in that After-Action
8      Review?
9      A       Yes, sir.
10     Q       Was it your understanding that this was not a
11     deadly force situation?
12                           MS. MONAGHAN:     Object to the form.
13     A       Yes, sir.
14     BY MR. ROBERTS:
15     Q       I'm sorry?      What was the answer?
16     A       Yes, sir.
17                           MR. ROBERTS:     I will reserve further
18                    questioning.
19                           MS. MONAGHAN:     No questions.
20                           MR. ROBERTS:     Thank you very much,
21                    Officer Dube.
22                           (WHEREUPON, the proceedings were
23                    concluded in the matter at 10:40 a.m.)
24                               WITNESS EXCUSED.
25                              * * * * * * * * * *

                                      Robyn Bradley
     Bushman Court Reporting                                            501-372-5115
